Citation Nr: 0927481	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-33 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder impingement syndrome with tendonitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder impingement syndrome with tendonitis.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine.

4.  Entitlement to an initial rating in excess of 10 percent 
for left wrist carpal tunnel syndrome.

5.  Entitlement to an initial rating in excess of 10 percent 
for right knee degenerative joint disease, claimed as right 
knee patellofemoral pain syndrome.

6.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellofemoral pain syndrome.

7.  Entitlement to an initial compensable rating for 
bilateral pes planus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to 
October 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In April 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA must make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159.  A review of the record shows the Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claims currently 
on appeal by correspondence dated in April 2005, May 2006, 
and May 2008.  Assistance shall include obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A.  § 5103A(d); 38 C.F.R. § 
3.159(c)(4). 

The Board notes that during his Board hearing, the Veteran 
testified that his seven service-connected conditions on 
appeal have worsened.  For example, he testified that his 
shoulders and neck had worsened because of pain and because 
he had to work in cold air-conditioning in Qatar, that the 
nerves in his third finger and index finger were numb 
worsening his carpal tunnel syndrome, that his knees had 
worsened with going up and down stairs, and that his knees 
and feet hurt more with walking.  He also testified that with 
his current job in Qatar he was not able to work out, though 
he did visit the gym occasionally, and he did not have access 
to a doctor or to medical care except for an extreme case.  
(See transcript at pp. 3-8, 13).  

A review of the claims file discloses that the Veteran last 
underwent VA examinations for these disabilities currently on 
appeal in September 2006, nearly three years ago.  The Board 
notes that the Veteran's representative, in his April 2009 
brief, has requested a remand for new examinations.  In Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court 
held that the duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination."  
Therefore, the AMC/RO should schedule the Veteran for 
contemporaneous VA examinations for the above-noted seven 
service-connected disabilities on appeal.  The attention of 
the AMC/RO is drawn to the discussion at the Veteran's Board 
hearing of coordinating a future VA examination.  (See 
transcript at p. 12).  Because the Veteran is working 
overseas, before the AMC/RO schedules any of these 
examinations it should contact the Veteran and his 
representative to ascertain when the Veteran might be in the 
United States and available for examination.  

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the Veteran's claims.  The claims file reflects that the 
Veteran has received outpatient medical treatment from VA's 
Central Texas Health Care System in Texas; however, as the 
claims file only includes records from those facilities dated 
up to February 2007, any additional records from those 
facilities should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2008).  The AMC/RO should contact the 
Veteran in Qatar, by correspondence 
directed to his current Texas address or 
through his representative if necessary, 
in order to ascertain when the Veteran 
will be back in the United States and 
available for an examination.  

2.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his shoulder, neck, left wrist, knee and 
pes planus disorders and whose records are 
not found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
these disorders from VA's Central Texas 
Health Care System, from February 2007 to 
the present.  After the Veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
file should be obtained and associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, and the 
Veteran has been consulted on travel dates 
to the United States in view of his job in 
Qatar, the AMC/RO should schedule the 
Veteran for examination of his seven 
service-connected disabilities currently 
on appeal in this remand.  All indicated 
tests and studies are to be performed.  
Prior to the examinations, the claims 
folder must be made available to the 
physician undertaking each examination for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of each 
physician.   All clinical findings should 
be reported in detail.  Sustainable 
reasons and bases are to be provided with 
any opinion rendered.

    A.  The AMC/RO should arrange for the 
Veteran to undergo a VA joints examination 
by a physician to determine the severity 
of his shoulder, left wrist, and knee 
disabilities.  The examiner also should 
determine whether any of these 
disabilities are manifested by flare ups, 
weakened movement, excess fatigability, 
incoordination, or pain.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to flare ups, weakened 
movement, excess fatigability, 
incoordination, or pain.  The examination 
must be conducted following the protocol 
found in VA's Disability Examination 
Worksheet for VA Joints Examination 
(Shoulder, Elbow, Wrist, Hip, Knee, and 
Ankle), revised on April 20, 2009.  The 
examiner must comment on the effects of 
the shoulder, left wrist, and knee 
disabilities on occupational functioning 
and daily activities.

    B.  The AMC/RO also should arrange for 
the Veteran to undergo a VA orthopedic 
examination to determine the severity of 
his service-connected degenerative disc 
disease of the cervical spine.  The 
examiner also should determine whether 
this cervical spine disability is 
manifested by flare ups, weakened 
movement, excess fatigability, 
incoordination, or pain.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to flare ups, weakened 
movement, excess fatigability, 
incoordination, or pain.  The examination 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for VA Spine Examination, revised on April 
20, 2009.  The examiner must comment on 
the effects of the cervical spine disorder 
on occupational functioning and daily 
activities.
    

    	C.  The AMC/RO also should arrange 
for the Veteran to undergo a VA foot 
examination to determine the severity of 
his service-connected pes planus.  The 
examination must be conducted following 
the protocol found in VA's Disability 
Examination Worksheet for VA Feet 
Examination, revised on May 1, 2007.  The 
examiner must comment on the effects of 
the pes planus on occupational functioning 
and daily activities.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination sent to his current 
address.  A copy of all notifications must 
be associated with the claims file.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO should readjudicate the claims 
on appeal with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




